Exhibit 10.2

 

Dental Cooperative

 

Management Services Agreement

 

This Management Services Agreement (the “Agreement”) is effective on the date
specified in Section 6.12, by and among DENTAL COOPERATIVE, INC., a Utah
corporation (“Dental Cooperative” or “Cooperative”); the Provider; and those
natural persons, if any, who own Provider (“Dentist(s)”), all as specified on
the signature page. THIS AGREEMENT SUPERCEDES ANY AND ALL PRE-EXISTING
AGREEMENTS OR UNDERSTANDINGS AMONG THE PARTIES, WHETHER IN WRITING OR OTHERWISE.
ANY SEPARATE WRITING PURPORTING TO ALTER THE UNDERSTANDINGS SET FORTH BELOW OR
EXEMPT A PROVIDER FROM ANY OF THE UNDERSTANDINGS BELOW MUST BE IN WRITING AND
REFERENCE EXPLICITLY THE INTENT TO MODIFY THIS AGREEMENT.

 

RECITALS

 

WHEREAS, the parties have contemporaneously entered into an Affiliate Member
Practice Purchase Agreement (the “Member Agreement”) whereby Dental Cooperative
is acquiring the Dental Practice.

 

 

WHEREAS, payment for the Dental Practice will occur over a five (5) year period.

 

WHEREAS, during this five (5) year period, Provider will independently manage
and maintain the Dental Practice, for which a percent of the Margin relating to
the operating of the Dental Practice will be paid to Dentist(s) and a percent of
the Margin will be retained by Dental Cooperative, all as further described
below.

 

NOW, THEREFORE, in consideration of the mutual conditions, representations and
covenants contained herein, and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, and intending to be
legally bound hereby, the parties agree as follows:

 

ARTICLE 1

DEFINITIONS

 

Section 1.1          Definitions. For purposes of this Agreement and each of the
Operative Documents (unless otherwise defined herein or therein), the following
terms shall have the following meanings:

 

“Base Collections” means an amount selected by Provider that is not greater than
the actual Collections of the Dental Practice for a particular consecutive
twelve (12) month period within the last twenty-four (24) months that is agreed
with Dental Cooperative and is set forth on the Signature Page hereof (the “Base
Collections Period”). Notwithstanding this definition appears in this Agreement
as of this date and applies to Provider, Dental Cooperative reserves the right
to amend this definition in connection with any Agreement with any other
provider of Dental Services, including a successor to the Provider covered by
this Agreement.

 

 

“Closing” and “Closing Date” have the respective meanings set forth in the
Member Agreement.

 

“Collections” means the gross revenues of the Dental Practice arising from the
sale of any and all services and/or products in a given period accounted for on
a cash basis, representing amounts paid by patients or by insurers or their
representatives for services or products and any other revenue of the Dental
Practice.

 

 

“Confidential Information” has the meaning set forth in Section 6.1.

 

“Dental Cooperative Margin Allocation” means an amount, calculated each calendar
month, that is equal to (i) forty percent (40%) of the Margin until such time as
Collections for the applicable calendar month equals one-twelfth of Base
Collections plus (ii) twenty percent (20%) of the Margin for the applicable
calendar month to the extent that Collections exceed one-twelfth of Base
Collections.

 

 


--------------------------------------------------------------------------------



 

“Dental Office” means the location or facility specified on the Signature Page
(or in an attachment thereto) from which the Provider provides Dental Services.
This term will include, if applicable, mobile facilities.

 

“Dental Practice” means Provider’s business of providing Dental Services and all
tangible and intangible assets of that business, including but not limited to
cash on hand and accounts receivable, and all licenses and leaseholds needed for
the conduct of such business.

 

“Dental Professional” means any licensed dental professional working at a Dental
Practice, whether an independent contractor or employee, including any dentist,
dental hygienist, anesthetist and other such position for which licensure is
required by law, who is employed or otherwise retained by the Provider to
provide Dental Services to patients.

 

“Dental Services” means all dental and related health care services, including
without limitation, examination, diagnosis, preventive care, restoration,
surgery and other therapy.

 

 

“Dentist(s)” has the meaning noted in the introduction to this Agreement.

 

“Dentist’s Margin Allocation” shall mean an amount calculated each calendar
month that is equal to the monthly Margin less the amount of the Dental
Cooperative Margin Allocation for the calendar month in question.

 

 

“Final Cash Purchase Payment” means fifty percent (50%) of the Practice
Valuation.

 

 

“Guaranty” means the Guaranty as defined in the Member Agreement.

 

 

“Indemnified Party” and “Indemnifying Party” have the meanings set forth in
Section 6.2(c).

 

 

“Loan” means the Guaranty as defined in the Member Agreement.

 

“Lender” means the entity that makes to Loan. The lender will be an entity
identified by Dental Cooperative.

 

“Margin” means the provider’s cash Collections less operating expenses
(excluding installment payments on the Loan and excluding compensation to
Provider or other Dentist(s)) using the Company’s method of accounting (which
must be in accordance with GAAP for cash accounting) that is consistently
applied.

 

“Material Adverse Change” means any effect or change that would be (or could
reasonably be expected to be) materially adverse to the business, assets,
condition (financial or otherwise), operating results, operations, or business
prospects of the Dental Practice (regardless of whether or not such adverse
effect or changes can be or has been cured at any time or whether Dental
Cooperative has knowledge of such effect or changes on the date hereof or at any
time hereafter), including any adverse changes, event, development, or effect
arising from or relating to the taking of any action contemplated by this
Agreement and the other agreements contemplated hereby.

 

 

“Member Agreement” Is defined in the recitals.

 

“Minimum Margin” means a Margin not less than forty percent of Collections
during monthly and annual accounting periods.

 

“Operative Document” means each of this Agreement, the Member Agreement, the
Guaranty and every other document or certificate to be executed and delivered
between or among the parties listed on the signature page of this Agreement in
connection with the transactions described herein and in the Member Agreement.

 

“Practice Purchase Member” means a Provider who has executed an Affiliate Member
Practice Purchase Agreement with Dental Cooperative.

 

 

“Practice Valuation” means the Practice Valuation as defined in the Member
Agreement.

 

“Professional Standards Committee” is an advisory committee that is appointed by
Dental Cooperative’s board of directors.

 

2

 

 


--------------------------------------------------------------------------------



 

 

 

“Promissory Note” means the Promissory Note as defined in the Member Agreement.

 

 

“Provider” has the meaning noted in the introduction to this Agreement.

 

“State” means the jurisdiction(s) in which Dentist(s) is licensed to provide
Dental Services.

 

ARTICLE 2

MEMBER SERVICES; MARGIN ALLOCATION

 

Section 2.1 As a Practice Purchase Member, Provider is entitled to participate,
at Provider’s sole discretion, in all member services offered by the Cooperative
to members in good standing. Member services may include:

 

(a)           group marketing services such as, but not limited to: group
contracts, dental plans, direct marketing, referral, media and credit services;

 

(b)           opportunities to participate in centralized dental supplies and
equipment, lab services and other purchasing programs;

 

 

(c)

quality assurance and continuing education programs;

 

(d)           opportunities to participate in group insurance pools for health,
disability, death and other applicable insurance; and

 

 

(e)

opportunities to participate in group incentive and bonus programs.

 

Dental Cooperative reserves the right to change, modify or terminate any or all
of the member services at any time.

 

Section 2.2           Margin Allocation. In consideration for Provider’s
services in managing the practice and the provision of dental services to the
practice’s customers, Provider will retain the Dentist’s Margin Allocation each
calendar month during the term of this Agreement which amount shall be paid to
Dentist(s). The remaining portion of the monthly Margin shall be transferred to
Dental Cooperative as payment of the Dental Cooperative Margin Allocation in the
manner agreed under Section 2.3. Notwithstanding the foregoing, under no
circumstances shall the monthly amount transferred by Provider to Dental
Cooperative pursuant to this Section 2.2 be calculated at a Margin amount that
is less than the Minimum Margin calculated on 1/12 of the annual Base
Collections. For example, if Collections were $1,000,000 and operating expenses
were $650,000, for purposes of calculating the Dental Cooperative Margin
Allocation would be calculated using Margin of $400,000 (the Minimum Margin in
this example).

 

At the end of each calendar quarter, Dental Cooperative will compare actual
Collections during the just concluded three (3) month period compared to actual
Dental Cooperative Margin Allocation and other amounts transferred. If the total
amount of Dental Cooperative Margin Allocation and other amounts transferred to
Dental Cooperative in the just concluded quarter is less than the Dental
Cooperative Margin Allocations, as may be adjusted as per the prior paragraph,
an adjustment payment from Provider will be due by the 15th of the month
following the end of the quarter in question. If the total of Dental Cooperative
Margin Allocation, as may be adjusted as per the prior paragraph, transferred to
Dental Cooperative in the just concluded calendar quarter is more than as agreed
for the same quarter, Dental Cooperative shall account for the adjustment by
applying a credit to the next quarter’s Dental Cooperative Margin Allocation, as
may be adjusted as per the prior paragraph.

 

A 5% late fee shall be assessed for any Dental Cooperative Margin Allocation, as
may be adjusted as per the first paragraph of this Section 2.2, that is not
transferred within twenty (20) days of the due date. In addition, any Dental
Cooperative Margin Allocation, as may be adjusted as per the first paragraph of
this Section 2.2, amount that is unpaid for more than thirty (30) days after its
due date shall bear interest at the rate of 15% per annum.

 

Section 2.3          Transfer of Retained Dental Cooperative Margin Allocation.
Provider shall make necessary arrangements with Dental Cooperative and that are
reasonably acceptable to Dental Cooperative and

 

3

 

 


--------------------------------------------------------------------------------



 

Lender to institute an automatic transfer mechanism to transfer the monthly
Dental Cooperative Margin Allocation and other amounts payable by Provider to
Dental Cooperative, if any, for the immediately prior month from Provider’s bank
account to Dental Cooperative on or before the twentieth (20th) day of each
month unless otherwise expressly agreed with Dental Cooperative. During the term
of this Agreement, the amount of the Dental Cooperative Margin Allocation to be
transferred to Dental Cooperative, will be reduced by an amount equal to the
monthly payments due by Provider to Lender under the Loan.

 

Section 2.4            Deposit of Final Month’s Dental Cooperative Margin
Allocation. At Closing, Provider shall deposit with Dental Cooperative an amount
of cash equal to the estimated Dental Cooperative Margin Allocation for one
month, which shall be applied by Dental Cooperative to the final month’s total
Dental Cooperative Margin Allocation due under this Article 2.

 

Section 2.5 The Operative Documents. Concurrently with the execution of this
Agreement, the Provider, Dental Cooperative and the Dentist(s) agree to and will
execute the Operative Documents. Each of the Operative Documents is an integral
part of the agreement described herein, and the effectiveness of each Operative
Document is a condition to the effectiveness of this Agreement and the other
Operative Documents. The Operative Documents include a Guaranty pursuant to
which the Dentist(s) will guaranty to Dental Cooperative that Provider will
comply with the undertakings of this Agreement, including transfer of the Dental
Cooperative Margin Allocation and other amounts payable to Dental Cooperative
under this Agreement, if any.

 

ARTICLE 3

PROFIT-SHARING OPPORTUNITIES

 

Dental Cooperative may create one or more incentive profit sharing programs from
time to time, which will provide for profit sharing payments to its members and
bonus payments for significant contributions to the success of the cooperative
venture. These plans will be designed, implemented, administered and terminated
in the sole discretion of Dental Cooperative.

 

ARTICLE 4

GENERAL DUTIES AND COVENANTS OF PROVIDER

AND DENTIST(S)

 

Section 4.1          Dental Services. The Provider shall maintain at all times
an adequate staff with such Dental Professionals as may be necessary to carry
out the practice of dentistry efficiently on behalf of the Provider and shall
provide professional Dental Services to patients in compliance at all times with
the ethical standards, laws and regulations applicable to the dental profession.

 

Section 4.2          Licensure. The Provider shall ensure that Dentist(s) and
each Dental Professional associated with the Dental Practice are duly licensed
by the State and in compliance with all applicable federal and local laws.
Provider shall promptly provide copies of current licenses of all Dental
Professionals at the pre-closing and thereafter on an annual basis.

 

Section 4.3          Notice of Actions. Provider shall comply with and maintain
its good standing under the laws of the State and all applicable federal laws
and regulations. Provider shall immediately inform Dental Cooperative in the
event that any disciplinary or professional malpractice action is initiated
against Provider, Dentist(s) or any Dental Professional associated with the
Dental Practice.

 

Section 4.4          Active Practice; Exclusive Use of Dental Offices. The
Provider shall engage in the practice of dentistry at the Dental Office, whether
through the efforts of Dentist(s) or other Dental Professionals, and the Dental
Office shall be used exclusively for the practice of dentistry. The Dental
Practice conducted at the Dental Office shall be conducted solely by Dentist(s)
and other Dental Professionals associated with Provider, and Provider shall not
permit any other Dentist(s) or dental professional to use or occupy the Dental
Office without the prior written consent of Dental Cooperative.

 

Section 4.5          Employment of Dental Professionals. The Provider shall only
employ and contract with licensed Dental Professionals who meet applicable State
regulatory and licensing guidelines. Prior to Closing, the Provider shall enter
into an agreement with each Dental Professional consistent with the terms of
Article 4 of this Agreement, and in particular that binds each Dental
Professional to covenants not to compete and not to solicit

 

4

 

 


--------------------------------------------------------------------------------



 

identical to the covenants contained in Article 4 hereof, to become effective
upon termination of such Dental Professional’s relationship with Provider.
Evidence of such agreements shall be provided to Dental Cooperative at or prior
to Closing. Provider shall continue to require that such provisions be agreed to
in a written agreement with any Dental Professional who is hired by Provider.

 

 

Section 4.6

Insurance.

 

(a)         Provider shall maintain comprehensive professional liability
insurance on its own behalf and covering all Dentist(s) and Dental Professionals
associated with the Dental Office as insureds, with limits of not less than
$100,000.00 per claim and $300,000.00 per Dental Professional, and a separate
limit for Provider. Provider’s written agreement with each Dental Professional
(see Section 4.5 above) shall require the Dental Professional to obtain
continuing insurance coverage after termination of the Dental Professional’s
relationship with Provider, if such insurance is on a claims made basis, through
the applicable statute of limitations for dental malpractice actions.

 

(b)         Provider shall maintain usual and reasonable general commercial
liability and property insurance on the assets of the Dental Practice with
reputable carriers. Dental Cooperative shall be named as an additional insured
or first loss payee on such insurance policies.

 

(c)          Provider shall obtain and maintain keyman life insurance on
Dentist(s) during the term of this Agreement in the amounts necessary to repay
the outstanding balance of the Loan and the Final Cash Purchase Price. Dental
Cooperative shall be named, as primary beneficiary of such insurance and the
Provider shall pay the costs of such insurance.

 

(d)         Each insurance policy required by this Section shall be with a
carrier and in a form reasonably acceptable to Lender and Dental Cooperative,
including a waiver of subrogation clause in favor of Dental Cooperative. At the
pre-closing, Provider shall provide Dental Cooperative with certificates
evidencing such insurance coverage, and such insurance policies shall prohibit
any cancellation, termination or modification of such policies without giving
thirty (30) days’ prior written notice to Dental Cooperative. Thereafter,
Provider shall provide annual updates of such certificates to Dental
Cooperative.

 

Section 4.7          Medicare/Medicaid Patients. Provider shall not submit a
claim to Medicare or Medicaid for any Dental Services provided to a patient who
is a Medicare or Medicaid beneficiary without the prior written consent of
Dental Cooperative, which consent shall not unreasonably be withheld.

 

Section 4.8          Financial Information. Provider shall provide the following
financial information to Dental Cooperative:

 

(a)         On a calendar monthly basis, within fifteen (15) business days after
the end of such month, Provider shall provide a report to Dental Cooperative in
the form attached hereto in Appendix 1, setting forth total patient billings,
Collection, Margin and other information described in that form. If a
specialist, Provider will also report the names and number of referrals received
from each Associate during the previous month.

 

(b)         On a calendar quarterly basis, within thirty (30) business days
after the end of such quarter, Provider shall submit copies to Dental
Cooperative of Provider’s:

 

 

(i)

balance sheet, statement of cash flows (if any) and income statement, and

 

 

(ii)

quarterly federal income tax filings.

 

(c)          On an annual basis, within ninety (90) days after the end of
Provider’s fiscal year, for Provider:

 

 

(i)

balance sheet, statement of cash flows (if any) and income statement; and

 

 

(ii)

tax filings, with all attachments and exhibits.

 

 

5

 

 


--------------------------------------------------------------------------------



 

Section 4.9          Right to Audit; Referral to Professional Standards Board.
Provider hereby grants Dental Cooperative the right to audit or have an
authorized representative audit all books and records of Provider, pertaining to
Collections, Margins and all other financial and Dental Practice information
during normal business hours of the Dental Practice, provided that Dental
Cooperative shall not unreasonably interfere with the Dental Practice. Moreover,
in the event of a malpractice claim or felony indictment against Dentist(s) or
the Provider, Dental Cooperative shall have the right to summon representatives
of the Professional Standards Board to audit the professional practices and
records of the Provider.

 

 

Section 4.10 Declining Collections.

 

(a)         If for any reason Provider’s monthly Collections decline below the
average monthly Base Collections, Dental Cooperative shall, upon Provider’s
request, make available consulting services through the Professional Standards
Committee (or their designees) to review practice operations and to recommend
remedial actions to restore profitability. Provider shall pay the actual cost of
such consulting services.

 

(b)         Outside professional review of the Dental Practice, at Provider’s
expense, shall be required by Dental Cooperative under either of the following
conditions:

 

(i)          The amount of Provider’s monthly Collections for any month is less
than sixty percent (60%) of the average monthly Base Collections.

 

(ii)         The amount of Collections during any consecutive three (3)-month
period shall not be less than eighty percent (80%) of three times the average
monthly Base Collections.

 

(c)          If, as a result of the outside review provided under (a) or (b),
the Professional Standards Committee determines, in its sole discretion, that
the declines in Provider’s Collections cannot be reasonably remediated, Dental
Cooperative may notify Provider that it is in breach of this Agreement, which
breach will constitute an event of default under this Agreement and will result
in termination of this Agreement.

 

Section 4.11 Declining Margins.

 

(a)         If for any reason Provider’s monthly Margins decline below the
Minimum Margin during any monthly period, then Dental Cooperative shall, upon
Provider’s request, make available consulting services through the Professional
Standards Committee (or their designees) to review practice operations and to
recommend remedial actions to increase the Margin. Provider shall pay the actual
cost of such consulting services.

 

(b)         Outside professional review of the Dental Practice, at Provider’s
expense, shall be required by Dental Cooperative under either of the following
conditions:

 

(i)          The amount of Provider’s monthly Margins declines below thirty
percent (30%) of Collections during any monthly period.

 

(ii)         The amount of Provider’s quarterly Margins declines below forty
percent (40%) of Collections during any quarterly period.

 

(c)          If, as a result of the outside review provided under (a) or (b),
the Professional Standards Committee determines, in its sole discretion, that
the declines in Provider’s Margins cannot be reasonably remediated, Dental
Cooperative may notify Provider that it is in breach of this Agreement, which
breach will constitute an event of default under this Agreement and the Member
Agreement and will result in termination of this Agreement.

 

Section 4.12         Further Assurances. To give further effect to the
transactions described herein, Provider and Dentist(s) shall execute and deliver
to Dental Cooperative such additional instruments as may be necessary or
advisable.

 

Section 4.13         No Patient Referral Payments; Change in Laws. Nothing in
this Agreement or in the Operative Documents shall be construed as a requirement
of patient referrals from Provider to any other Dentist, or as compensation for
patient referrals from one Dentist to another. If any governmental agency or
court shall issue a

 

6

 

 


--------------------------------------------------------------------------------



 

ruling or decision that significantly affects the rights or obligations of the
parties under this Agreement, either party may give the other party written
notice of intent to amend this Agreement to address such change in law. If this
Agreement is not so amended within thirty (30) days after such notice, either
party may terminate this Agreement by written notice to the other party.

 

Section 4.14         Practice of Dentistry. Provider and Dentist(s) will be in
control of all aspects of the actual practice of dentistry at the Dental Office
and shall be responsible for all patient diagnosis, treatment, therapy,
prescription of drugs, and for the creation and maintenance of all dental
patient reports and records. If any act or service herein required by the
Operative Documents to be performed by Dental Cooperative is construed by a
court of competent jurisdiction or by a State licensing authority to constitute
the unlawful practice of dentistry, the requirement to perform that act or
service by Dental Cooperative shall be deemed waived and unenforceable and shall
not constitute a breach or default by Dental Cooperative under any Operative
Document.

 

 

Section 4.15

Files and Records.

 

(a)         Provider and Dentist(s) shall maintain control over all patient
dental records of the Dental Practice in accordance with established
professional guidelines and practices. In the event that Dentist(s) are no
longer running the Dental Practice, then Dentist(s) and Provider agree to assign
all patient dental records, patient names and addresses and all other files and
records relating to the Dental Practice to such Dental Professionals as Dental
Cooperative may retain to operate the Dental Practice.

 

(b)         Dental Cooperative shall have access to, and the right to create
lists of, patients names and addresses (as provided in the last sentence of this
Section 4.15), and the right to review and copy all accounting, billing, patient
medical records and collection records on the premises of the Dental Office,
either physically or through computer access to records that may be maintained
at a remote location.

 

(c)          Provider shall provide Dental Cooperative with an updated list of
the names and addresses of the patients of the Dental Practice within 30 days of
a request by Dental Cooperative.

 

(d)         Dental Cooperative will be bound by confidentiality agreements
concerning patient dental records.

 

(e)          Dental Cooperative desires access to patient billing records for
quality review purposes and to provide patients with access to other valuable
services and products available through Dental Cooperative. Dental Cooperative
may use patient names and addresses under three circumstances: (a) as permitted
by Provider; (b) if Provider is in default under or breach of this Agreement,
and (c) as described in Section 4.15(a).

 

(f)          Notwithstanding any other provisions of this Agreement, Dentist(s)
and/or Provider shall not disclose to Dental Cooperative any HIPPA protected
health information where such disclosure would result in a violation of the
HIPPA privacy rules.

 

 

Section 4.16

Capital Expenditures.

 

(a)          During the term of this Agreement, Provider shall not enter into
any lease, acquire new equipment or make any capital expenditure without the
advance written consent of Dental Cooperative, which consent shall not be
unreasonably withheld.

 

(b)          Provider shall obtain non-disturbance/non-attornment agreements in
a form provided by Dental Cooperative from any lessor of equipment or real
property.

 

Section 4.17         Notice by Dentist(s) of Adverse Financial Condition.
Dentist(s) shall promptly provide to Dental Cooperative written notice of any
Material Adverse Change in Dentist(s)’ financial condition measured against
Dentist(s)’ financial condition as set forth in the most recent financial
statements delivered to Dental Cooperative by Provider and/or Dentist(s)
pursuant to the terms of this Agreement.

 

Section 4.18         Payment of Current Liabilities. Provider shall pay all
bills and invoices within 30 days of receipt of the vendor invoice.
Notwithstanding the foregoing, Provider may withhold payment of any bill or
invoice that Provider believes is in error or otherwise has a bona fide reason
to dispute.

 

7

 

 


--------------------------------------------------------------------------------



 

 

Section 4.19        Management of the Dental Practice. It is understood and
agreed the Provider may contract with Dr. Adam Bateman and other dentists to
assist Provider in managing the Dental Practice during the term. After the term
of this Agreement expires, then the Cooperative is willing to retain Dr. Bateman
to manage and acquire the Dental Practice at a practice valuation equal to the
base valuation established in the Member Agreement, provided that Dr. Bateman is
not in breach of his obligations to Provider and that Provider was not in breach
of this Agreement at the time this Agreement terminated.

 

ARTICLE 5

TERMINATION

 

Section 5.1           Term. The term of this Agreement will run until the
earlier of (i) the five (5) year anniversary of the effective date, (ii) the
date the Member Agreement is terminated, or (iii) this Agreement is otherwise
terminate pursuant to its terms.

 

 

Section 5.2

Effects of Termination.

 

(a)         Guaranty. Upon termination of this Agreement, any and all amounts
earned by Dental Cooperative to the date of termination will be promptly paid to
Dental Cooperative. The Guaranty also stands to secure these amounts. As and
when all amounts due and owing to Dental Cooperative in connection with the
Operative Documents has been paid or otherwise satisfied, following a
termination of this Agreement and Guaranty will be deemed null and void and
these documents will be surrendered to Provider.

 

(b)         Advances or Expenses. To the extent Dental Cooperative has advanced
any funds or paid any expenses of the Dental Practice as of the date of
termination of this Agreement, such amounts will be repaid by Provider.

 

Section 5.3           Operative Documents Independent. Any termination of this
Agreement shall not terminate the Guaranty or other Operative Documents unless
expressly provided in this Agreement or as separately agreed in writing between
the parties. The Promissory Notes and related loan documents are independent of
the Purchase Agreement and other Operative Documents and, as such, are governed
solely by the terms set forth in such loan documents.

 

ARTICLE 6

GENERAL PROVISIONS

 

 

Section 6.1

Confidentiality.

 

(a)          Provider Confidential Information. Dental Cooperative shall protect
all Confidential Information of the Provider and Dentist(s) that it learns or
receives, directly or indirectly, in connection with the transactions or
relationships contemplated herein, and shall not use the same for its own
benefit or the benefit of others except as contemplated in this Agreement.
Dental Cooperative shall not disclose any Confidential Information to anyone
other than Provider and Dentist(s) except with the express written consent of
Provider and Dentist(s). Notwithstanding the foregoing restrictions, Dental
Cooperative may use and disclose any information to the extent required by
applicable law or by an order of any court or other governmental authority, but
only after Provider and Dentist(s) have been so notified and have had the
opportunity, if possible, to obtain reasonable protection for such information
in connection with such disclosure. Dental Cooperative may also, under agreement
of confidentiality, disclose Confidential Information to its counsel,
accountants, potential financing sources and others assisting them, to the
extent necessary to obtain such assistance.

 

(b)         Dental Cooperative Confidential Information. Each of Provider and
Dentist(s) shall, and shall cause their respective consultants, advisors,
representatives and every entity controlled by them to, keep and maintain in
strictest confidence, and shall not use for their benefit or the benefit of
others except in connection with the business and affairs of Dental Cooperative,
all Confidential Information (as defined below) of Dental Cooperative that
Provider and Dentist(s) learn or receive, directly or indirectly, in connection
with the transactions or relationships contemplated herein. Each of Provider and
Dentist(s) shall not disclose any Confidential Information to anyone outside of
Dental Cooperative except with Dental Cooperative’s express written consent.

 

8

 

 


--------------------------------------------------------------------------------



 

Notwithstanding the foregoing restrictions, Provider and Dentist(s) may use and
disclose any information to the extent required by applicable law or an order of
any court or other governmental authority, but only after Dental Cooperative has
been so notified and have had the opportunity, if possible, to obtain reasonable
protection for such information in connection with such disclosure. Provider and
Dentist(s) may also, under agreement of confidentiality, disclose Confidential
Information to their respective counsel, accountants, potential financing
sources and others assisting them with respect to the transactions contemplated
hereby, to the extent necessary to obtain such assistance.

 

(c)          Confidential Information Defined. The term “Confidential
Information” means (i) all information with respect to (w) Collections, (x)
profit or loss figures, (y) customers, clients, suppliers, sources of supply and
customer lists, and (z) trade secrets of Dental Cooperative or Provider; (ii)
any information relating to the contracts, agreements, business plans, budgets
or results of operations, or any other financial information of a party, to the
extent such information has not been made available to the public by that party;
and (iii) any other information marked or noted to be confidential by the party
at the time of disclosure; provided, however, that the term “Confidential
Information” shall not include any information (w) that was known to the other
party prior to the date hereof; (x) that is or becomes generally known to the
public through sources independent of the other party and through no fault of
the other party, (y) that is available or becomes available to the other party
from a third party who has a right to disclose it to the other party, or (z)
that is independently developed or acquired by the other party without reliance
in any way upon the disclosing party’s Confidential Information.

 

 

Section 6.2

Indemnification.

 

(a)          By Provider and Dentist(s). Provider and Dentist(s), jointly and
severally and in solido, shall indemnify, defend and hold Dental Cooperative,
its directors, officers, employees and representatives harmless from and against
any losses, liabilities, damages, costs (including without limitation, court
costs) and expenses (including without limitation, reasonably attorneys’ fees)
that Dental Cooperative incurs as a result of, or with respect to (i) any
misrepresentation or breach of warranty by Provider or Dentist under this
Agreement, and (ii) any breach by Provider or Dentist(s) of, or any failure by
Provider or Dentist(s) to perform, any covenant or agreement required to be
performed by Provider or Dentist(s) under this Agreement.

 

(b)          By Dental Cooperative. Dental Cooperative shall indemnify, defend
and hold Provider, its directors, officers, employees and representatives,
including Dentist(s), harmless from and against any losses, liabilities,
damages, costs (including without limitation, court costs) and expenses
(including without limitation, reasonably attorneys’ fees) that Provider or
Dentist(s) incur as a result of, or with respect to (i) any misrepresentation or
breach of warranty by Dental Cooperative under this Agreement, and (ii) any
breach by Dental Cooperative of, or any failure by Dental Cooperative to
perform, any covenant or agreement required to be performed by Dental
Cooperative under this Agreement.

 

(c)          Notice and Control of Litigation. If any claim or liability is
asserted in writing by a third party against a party entitled to indemnification
under this Section (the “Indemnified Party”) that would give rise to a claim
under this Section, the Indemnified Party shall notify the person giving the
indemnity (“Indemnifying Party”) in writing of the same within fifteen (15) days
of receipt of such written assertion of a claim or liability. The Indemnifying
party shall have the right to defend a claim and control the defense, settlement
and prosecution of any litigation. If the Indemnifying Party, within ten (10)
days after notice of such claim, fails to defend such claim, the Indemnifying
Party will (upon further notice to the Indemnifying Party) have the right to
undertake the defense, comprise or settlement of such claim on behalf of and for
the account and at the risk of the Indemnifying Party.

 

Section 6.3           General Construction Principles. Words in any gender are
deemed to include the other genders. The singular is deemed to include the
plural and vice versa. The headings and underlined paragraph titles are for
guidance only and have no significance in the interpretation of this Agreement.

 

Section 6.4           Binding Effect. This Agreement is binding on and will
inure to the benefit of the parties and their respective successors and assigns.

 

Section 6.5           Notices. Any notices, payment, demand or communication
required or permitted to be given to any party by any provision of this
Agreement shall be in writing and sent by hand delivery or overnight courier to
the following addresses or to replacement addresses provided by notice under
this Section 6.5. Any such

 

9

 

 


--------------------------------------------------------------------------------



 

notice shall be deemed to be delivered, given and received as of the date it is
delivered into the hands of the agent who will effect delivery.

 

 

(a)

Notices to Dental Cooperative:

 

 

Attention President

 

 

2150 South 1300 East, Suite 500

 

Salt Lake City, Utah 84106

 

 

 

(b)

Notices to Provider

 

 

[address provided on Signature Page]

 

 

(c)

Notices to Dentist(s)

 

 

[address provided on Signature Page]

 

Section 6.6           Further Assurances. Each party hereto agrees to perform
such further acts, and to execute, acknowledge and deliver such documents, as
may be reasonably necessary, appropriate or desirable to carry out the
provisions and intent of this Agreement and the other Operative Documents.

 

Section 6.7           Governing Law. The internal laws of Utah (without
reference to the conflict of law principles thereof) shall govern the validity
of this Agreement and the construction of its terms.

 

Section 6.8           Dispute Resolution. Any dispute arising under this
Agreement that cannot be resolved between the parties shall be submitted to
binding under the auspices of the American Arbitration Association with venue of
the arbitration in Salt Lake City, Utah. A single independent arbitrator shall
be appointed through the AAA’s normal selection procedures. The costs of the
arbitration assessed by AAA shall be split evenly among the parties to the
dispute regardless of the outcome of the arbitration. The AAA’s Commercial
Arbitration Rules will govern the proceeding. No attorneys fees or costs of any
party may be awarded in the arbitration of any dispute. It is the intent of the
parties to resolve disputes without incentive to any party.

 

Section 6.9           Counterpart Execution. This Agreement may be executed in
any number of counterparts with the same effect as if all of the Parties hereto
had signed the same document. All counterparts shall be construed together and
shall constitute one agreement.

 

Section 6.10 Entire Agreement. This Agreement and the other Operative Documents
contain the entire agreement among the parties and there can be no modification
or variance other than in a separate agreement in writing signed by all parties.

 

Section 6.11 Cross Default. A breach or default of this Agreement by either
Provider or by Dentist(s) will be deemed a breach or default by both Provider
and Dentist(s). A breach or default of this Agreement by either Provider or by
Dentist(s) shall be considered a breach or default of the other Operative
Documents.

 

Section 6.12 Effective Date of Agreement. This Agreement shall become effective
at the same time that the Member Agreement first becomes effective.

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

10

 

 


--------------------------------------------------------------------------------



 

SIGNATURE PAGE TO Management Services Agreement

 

Lowell K Anderson DMD, PC.                    

Dr. Lowell K. Anderson

Name of Provider

Name of Dentist(s)

 

 

PC; Utah                                                           

        

Type of legal entity and state of organization

Name of Dentist(s )

 

(Any additional notice addresses are on an attached sheet)

7138 S. Highland Drive__________________

 

Salt Lake City, Utah 84121_______________

______________________________________

Address of Dental Office

(Any additional locations are specified on an attached sheet)

 

Base Collections (12-Months): $1,200,000

(1-Month): $100,000                        

 

Generalist? ______

Specialist? ___X____

 

Check one

 

 

Effective Date __________________________

 

Term of Agreement: 5 years

Termination Date:______________

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of

 

May 15, 2007.

 

(date)

 

 

DENTAL COOPERATIVE, INC.

 

 

By: /s/ Marlon R. Berrett                                               

 

Name: Marlon R. Berrett

 

 

Title : President

 

 

 

"PROVIDER"

Lowell K. Anderson DMD PC.

 

 

By: /s/ Lowell K. Anderson                                          

 

Name: Dr. Lowell K. Anderson

 

 

Title: President

 

 

 

 

“DENTIST(S)”

X /s/ Lowell K. Anderson                                               

 

Dr. Lowell K. Anderson

 

 

 

X_________________________________________

 

 

11

 

 


--------------------------------------------------------------------------------



 

 

APPENDIX 1

 

FORM OF PROVIDER’S MONTHLY FINANCIAL REPORT

 

 

____________________________________

(month/year)

 

Gross Patient Billing:

 

 

 

Collections:

 

 

 

 

 

Operating Expenses:

 

 

Rent

 

 

Payroll (non-Dentist)

 

 

Supplies

 

 

Lab Fees

 

 

Equipment Leases

 

 

Other

 

 

Total Operating Expenses:

 

 

 

 

 

Net Collections Before Allocations (Margin):

 

 

 

 

 

Provider Margin Allocation:

 

 

 

Dental Cooperative Margin Allocation:

 

 

 

 

 

 

 

 

 